Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 1 of 21 PageID #:2283




                  EXHIBIT 6
     Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 2 of 21 PageID #:2284 1


 1                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
 2                                 EASTERN DIVISION
 3
          T.K., THROUGH HER MOTHER, SHERRI            )
 4        LESHORE, AND A.S., THROUGH HER              )
          MOTHER, LAURA LOPEZ,                        )
 5        individually and on behalf of               )    No. 19 CV 7915
          all others similarly situated,              )
 6                                                    )    Chicago, Illinois
                             Plaintiffs,              )    August 4, 2020
 7                                                    )    11:00 o'clock a.m.
                      -vs-                            )
 8                                                    )
          BYTEDANCE TECHNOLOGY CO., LTD.,             )
 9        MUSICAL.LY, INC., MUSICAL.LY THE            )
          CAYMAN ISLANDS CORPORATION, AND             )
10        TIKTOK, INC.,                               )
                                                      )
11                           Defendants.              )
12
                   TRANSCRIPT OF TELEPHONIC PROCEEDINGS - Motion
13                       BEFORE THE HONORABLE JOHN R. BLAKEY
14        APPEARANCES:
15        For the Plaintiffs:          MASON LIETZ & KLINGER LLP
                                       BY: MR. GARY M. KLINGER
16                                     227 West Monroe Street
                                       Suite 2100
17                                     Chicago, Illinois 60606
18
          For the Plaintiffs:          MASON LIETZ & KLINGER LLP
19                                     BY: MR. DAVID K. LIETZ
                                            MR. GARY E. MASON
20                                     5101 Wisconsin Avenue NW
                                       Suite 305
21                                     Washington, DC 20016
22
23                         LAURA LACIEN, CSR, RMR, FCRR, CRR
                                OFFICIAL COURT REPORTER
24                             219 South Dearborn Street
                                       Room 1212
25                             Chicago, Illinois 60604
                                    (312) 408-5032
     Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 3 of 21 PageID #:2285 2


 1
          APPEARANCES: (Cont'd)
 2
 3        For the Defendants:          WILSON SONSINI GOODRICH & ROSATI PC
                                       BY: MR. ANTHONY J. WEIBELL
 4                                          MR. RYAN S. BENYAMIN
                                       650 Page Mill Road
 5                                     Palo Alto, California 94304
 6
          For the Defendants:          MANDELL MENKES LLC
 7                                     BY: MR. STEVEN P. MANDELL
                                       One North Franklin
 8                                     Suite 3600
                                       Chicago, Illinois 60606
 9
10        For the Intervenor:          LOEVY & LOEVY
          I                            BY: MR. SCOTT R. DRURY
11                                     311 North Aberdeen
                                       3rd Floor
12                                     Chicago, Illinois 60607
13
14
15
16
17
18
19
20
21
22
23
24
25
               Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 4 of 21 PageID #:2286 8


           1                    Your Honor, this case is about the collection,
           2        disclosure, and distribution of Personally Identifiable
           3        Information. That is made clear in multiple filings and,
           4        most importantly, it's made clear in the complaint and the
11:30AM    5        various claims that are asserted in the complaint. The
           6        parties, plaintiffs and defendants, brought before your Honor
           7        a proposed settlement -- it's a preliminary approval -- which
           8        your Honor -- which your Honor granted back in December.
           9        After seeing the proposed settlement, Objector timely filed
11:31AM   10        numerous objections because the settlement does not meet the
          11        standards of being fair, reasonable, and adequate. Your
          12        Honor, one just needs to look at the facts and figures of
          13        this settlement to see why it does not meet those standards
          14        by any stretch of the imagination.
11:31AM   15                    As the plaintiffs stated in their complaint, the
          16        goal of this complaint was to make six million child victims
          17        who had their personal information collect -- surreptitiously
          18        collected and distributed to make them whole. That's at
          19        Docket 1, Paragraph 57 of the complaint. After
11:31AM   20        issuing -- after reaching the settlement and distributing the
          21        class notice, only 90,953 payable claims were submitted by
          22        members of this -- by the six million members of the class;
          23        and specifically the six million seventy thousand members of
          24        the class. That's a paltry 1.5 percent of the class that
11:32AM   25        submitted claims which as the Seventh Circuit found in Redman
               Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 5 of 21 PageID #:2287 9


           1        indicates that indifference and rejection of the settlement.
           2                    But more importantly than the small amount of
           3        claims, your Honor, is that 59 percent of the settlement
           4        fund, the $1.1 million settlement fund, 59 percent of that --
11:32AM    5        exactly $649,082.50 -- go to the three lawyers for the
           6        plaintiffs' counsel, one administrator, and the two class
           7        representatives leaving only 41 percent to go to the six
           8        million child victims. On a pro rata basis, that's seven
           9        cents per victim, your Honor. If we look at it just on
11:32AM   10        the -- with the claimants, that's just $5 per claim -- per
          11        claimant.
          12                    The settlement doesn't provide for any injunctive
          13        relief. It doesn't require the deletion of all the
          14        information of all of the children under 13 whose data the
11:33AM   15        defendant has collected. It doesn't require the defendant to
          16        claw back the data that it improperly collected and disclosed
          17        and it doesn't even require the defendant to disclose who it
          18        gave the data to.
          19                    Now the plaintiffs and the defendants have
11:33AM   20        indicated that the settlement -- injunctive relief is not
          21        appropriate in this case because there's a different
          22        injunction that has been entered by the FTC. And, your
          23        Honor, I want to make clear that the Objector in no way is
          24        trying to assert the claims of the FTC. We're not trying to
11:33AM   25        enforce the FTC settlement. But the fact is, is that there
               Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 6 of 21 PageID #:228810


           1        is a gap in the injunctive relief that the FTC settlement
           2        reached that could be part of this settlement that would
           3        provide these six million victims the relief they need to be
           4        made whole. And as the Objector -- as the plaintiffs cited
11:34AM    5        in one of their cases, in Fraley, a settlement allows for any
           6        relief the parties want so certainly there could be
           7        injunctive relief in this case.
           8                    And as I'll address a little bit later, there is
           9        other litigation going on related to TikTok in front of Judge
11:34AM   10        Lee that is set for a settlement conference. And in that
          11        case, the defendant who is represented by the same counsel
          12        has represented to Judge Lee that they intend to offer
          13        injunctive relief at that settlement conference directly in
          14        contradiction to what they're telling you in their briefs
11:34AM   15        here.
          16                    So just again, from the facts and figures, this
          17        settlement is not fair, reasonable, or adequate. When we
          18        look at it under the factors of Federal Rule of Civil
          19        Procedure 23(e)(2), we can see that the claim -- that the
11:34AM   20        relief is not adequate. The alleged claims that the
          21        plaintiffs make in their complaint are strong despite the
          22        fact that they now try to downplay their own claims; and
          23        they're worth well in excess of the $1.1 million settlement
          24        fund.
11:35AM   25                    They bring claims under the Video Privacy
               Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 7 of 21 PageID #:228911


           1        Protection Act which allow --
           2                    COURT REPORTER: I'm sorry.
           3                    THE COURT: Counsel, try that again.
           4                    MR. DRURY: Yes, your Honor.
11:35AM    5                    THE COURT: Louder and slower.
           6                    MR. DRURY: Okay. They bring claims -- the
           7        plaintiffs bring claims, your Honor, under the Video Privacy
           8        Protection Act which allow for statutory damages of $2,500
           9        per violation. The requisite elements under the Video
11:35AM   10        Privacy Protection Act is that the defendant is a video
          11        service provider, which it clearly is, that the plaintiffs
          12        are subscribers, which they clearly are by registering and
          13        signing up for this service, and that the information is
          14        Personally Identifiable Information, which it is.
11:35AM   15                    The information at issue here, your Honor, are
          16        first and last names, biographical information, pictures,
          17        videos, user names. And as we cited in our reply brief in In
          18        re Vizio, the courts have found that conduct almost identical
          19        to the conduct here is a violation of the Video Privacy
11:36AM   20        Protection Act so that is a very strong claim.
          21                    The common law privacy claims, intrusion upon
          22        seclusion, and under the California constitution are also
          23        very strong claims. There certainly is an expectation of
          24        privacy that children have and parents of children have in
11:36AM   25        their child's viewing habits and it's been found in the case
               Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 8 of 21 PageID #:229012


           1        that we cited Kiloo v. McDonald -- the Kiloo case that
           2        the -- the conduct of taking children's data is highly
           3        offensive. Here the conduct was luring kids to using a video
           4        app while claiming that they weren't trying to -- while
11:36AM    5        claiming that this app was not directed at children in direct
           6        violation of a federal statute that did not allow them to do
           7        this.
           8                    The remaining claims under the Consumer Legal
           9        Remedies Act under California law and the Illinois Consumer
11:37AM   10        Fraud and Deceptive Business Practices Act are equally
          11        strong. As here, the defendants engaged in -- engaged in
          12        deceptive practices again in luring children into signing up
          13        and registering for this service and using this sort of
          14        service while knowing that they were going to be collecting
11:37AM   15        their data, distributing their data and not giving them
          16        any -- without any consent.
          17                    Your Honor, if the Court were just to look at the
          18        91,000 victims that submitted claims in this case under the
          19        Video Privacy Protection Act and say that there was a single
11:37AM   20        violation for just each one of those victims, which again is
          21        only 1.5 percent of the class, the total value of those
          22        claims is $225 million. Under the California Consumer Legal
          23        Remedies Act, there's $1,000 per violation statutory damages
          24        clause. Again, looking at that with just the 90,000 or so
11:38AM   25        victims that submitted claims, that would equal $90 million.
               Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 9 of 21 PageID #:229113


           1        This does not even get into the punitive damages award that a
           2        jury would likely give in this case given the fact that the
           3        defendant engaged in this conduct both before and after a
           4        federal injunction was entered preventing them from doing
11:38AM    5        this and the fact that the defendants have not been deterred
           6        by a -- deterred by a $5.7 million penalty that was entered
           7        against them.
           8                    On the other side when looking at the defenses to
           9        these claims, they're very weak, Judge. The defendants claim
11:38AM   10        that these claims are subject to arbitration; but under both
          11        California and Illinois law, a minor can disaffirm any
          12        agreement even past the age of 18. And under those laws, a
          13        plaintiff or a child can disaffirm that contract even if
          14        they've received some benefits from the contract.
11:39AM   15                    The other claim that the defendant largely relies
          16        on is preemption. They say that the claims are preempted
          17        under the Children's Online Privacy Protection Act, COPPA,
          18        but COPPA doesn't preempt federal claims and Count One of
          19        this complaint is a federal claim under the Video Privacy
11:39AM   20        Protection Act. But even looking at the state claims, those
          21        claims are not premised on the collection of data without
          22        parental consent. They're just premised on the fact that the
          23        defendants collected this data without consent at all so
          24        they're outside of the COPPA rule.
11:39AM   25                    And to the extent that the Court were to find that
           Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 10 of 21 PageID #:229214


           1    they're not wholly outside of the COPPA rule, the claims are
           2    consistent with COPPA because the liability that they're
           3    claiming is based on the defendant's actual knowledge that
           4    kids are using the app, which is wholly consistent with
11:39AM    5    COPPA. And again for that, your Honor, we cited the New
           6    Mexico versus Tiny Lab case which found to be the same
           7    finding.
           8                 COURT REPORTER: I'm sorry.
           9                 THE COURT: Go ahead, counsel. If you could repeat
11:40AM   10    that last statement. Go ahead.
          11                 MR. DRURY: We cited -- your Honor, we cited to the
          12    case New Mexico versus Tiny Lab which is a case that asserts
          13    claims on behalf of child victims and on behalf of -- against
          14    advertisers and app makers that were collecting child data
11:40AM   15    and there was a claim by the defendant in that case -- and I
          16    believe defense counsel is one of the lawyers in that case.
          17    There was a claim by them that COPPA preempted the case and
          18    the federal judge in New Mexico found that that is not the
          19    case, that COPPA did not preempt those claims.
11:40AM   20                 There's also a case pending, your Honor, in the --
          21    (telephone interruption) and to COPPA claims brought by on
          22    behalf of children. And, your Honor, we've cited that case
          23    and that's the -- I believe it's the Kiloo case but I can get
          24    your Honor and the Court the exact cite after the hearing if
11:41AM   25    it needs it. But in that case, the Court has also allowed
           Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 11 of 21 PageID #:229315


           1    the case to go on beyond a motion to dismiss. So this case
           2    is not preempted by COPPA, which is the main defense.
           3                 The defendants also argue that this case is not a
           4    good case for class action because there's not common
11:41AM    5    questions of law in fact. But, your Honor, there's many
           6    common questions of law in fact in this case that make it
           7    ideal for a class action and certainly at this early stage,
           8    that is not sufficient to determine that this case should
           9    settle, not even for pennies on the dollar, your Honor, but
11:41AM   10    it seems like half pennies on the dollar.
          11                 Furthermore, your Honor, there's no support for
          12    this settlement. As I said, there's a 1.5 percent claim rate
          13    which the Seventh Circuit has found indicates indifference
          14    and rejection of the settlement. And even if the Court were
11:42AM   15    to look at the low opt-out rate which the plaintiffs and
          16    defendants cite to, that does not indicate that the
          17    settlement is fair or that the Court should accept it. And
          18    the Seventh Circuit found that in the Eubank case,
          19    E-u-b-a-n-k, which again is cited in our brief.
11:42AM   20                 And finally with respect to support for the
          21    settlement, I want to point out that the plaintiffs relied
          22    heavily in their opposition to the objection to the position
          23    of the child advocates. And, your Honor, I submit that the
          24    child's advocates and the advocacy groups, some that are
11:42AM   25    represented by Professor Campbell, are a good proxy for
           Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 12 of 21 PageID #:229416


           1    whether -- a good proxy for the child victims and the
           2    positions of the victims as they're keeping up with these
           3    issues and were aware of the settlement. And as Professor
           4    Campbell made clear, the child advocates from day one did not
11:43AM    5    support and do not support this settlement --
           6                 THE COURT: Counsel, counsel, let me interrupt you.
           7                 MR. DRURY: Yes?
           8                 THE COURT: Professor Campbell has not made a
           9    Motion to Intervene, has not made an appearance, correct?
11:43AM   10                 MR. DRURY: She has not, your Honor. And as she
          11    said in her letter, she did not believe because she herself
          12    is not a child victim and the organization she represents are
          13    not child victims that the position -- as I believe she put
          14    in her letter -- was that they didn't have standing to be
11:43AM   15    present in these proceedings.
          16                 Certainly, your Honor, if your Honor wanted to hear
          17    from them, my guess is -- and I don't represent them -- that
          18    that could be arranged. But no, you're correct, they have
          19    not filed an appearance before your Honor or before this
11:43AM   20    Court.
          21                 THE COURT: Okay. Go ahead, counsel. I
          22    interrupted you.
          23                 MR. DRURY: But my point is, is that they submitted
          24    in the record because we submitted the letter as part of our
11:44AM   25    reply that the representations that have been made by
           Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 13 of 21 PageID #:229517


           1    plaintiffs that the child advocacy groups support this
           2    settlement is not -- is inaccurate at best.
           3                 So, again, when looking at the strength of the
           4    claims versus what's been offered, there's just -- there's a
11:44AM    5    complete disconnect, your Honor. The strength of the claims
           6    are strong. They're worth far in excess of $1.1 million and
           7    the $1.1 million settlement fund is totally disattached from
           8    the actual worth and strength of the claims.
           9                 The next factor that the Court, I believe, should
11:44AM   10    look at in its analysis is whether or not class counsel and
          11    the class representatives have adequately represented the
          12    class. And here we have a settlement that principally served
          13    to induce the defendant to -- we have a case that principally
          14    served to induce the defendant to pay money to class counsel
11:45AM   15    to make them go away. And, in fact, the plaintiffs indicated
          16    that that's what they think all settlements are is just an
          17    amount of money to make plaintiffs go away. Well, the
          18    Seventh Circuit has expressly said that that is not the case
          19    in In re Subway.
11:45AM   20                 And beyond that, your Honor, the fees that the
          21    class counsel are seeking here of $363,000 are completely
          22    unsupported. They want to do a percentage of the funds fee
          23    but here it's unclear what work they did to earn that fee and
          24    at minimum Objector believes that the calculus should be a
11:45AM   25    lodestar or at least a lodestar cross-check.
           Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 14 of 21 PageID #:229618


           1                 When looking at where the substantive allegations
           2    of this complaint came from, which is important because it
           3    indicates the investigation that went into these claims, the
           4    plaintiffs in this case wholly copied them from a previously
11:46AM    5    filed complaint in the FTC matter and we set forth those --
           6    the copied allegations in our initial objection. So when the
           7    plaintiffs come forth and say they should get $363,000 plus
           8    expenses, which is a third of the small settlement already,
           9    the fact is, is that the investigation that went into this
11:46AM   10    case was done by government attorneys; not done by
          11    plaintiffs' counsel.
          12                 Moreover, in terms of the inadequate
          13    representation, the release in this case, your Honor, is
          14    extremely broad. They seek to release any claims that arise
11:46AM   15    out of or related to -- for all time anything related to the
          16    civil actions which are the claims in this case or the
          17    subject matter of the complaint and we set forth in our
          18    objection and in our response numerous claims that are
          19    subject to the release. And this has already become a
11:47AM   20    problem because as we said in our objection, your Honor, one
          21    of the claims that is subject to the release indisputably are
          22    claims under the Biometric Information Privacy Act, an act
          23    which wholly deals with personal information and taking
          24    personal information, namely biometric data, without people's
11:47AM   25    consent; and we raised in our objection that this was subject
           Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 15 of 21 PageID #:229719


           1    to the release.
           2                 And the reason that I highlight this is because the
           3    defendants and the plaintiffs have spent some time saying
           4    that these claims under the Biometric Information Privacy
11:47AM    5    Act, referred to as BIPA, were not part of the release. And
           6    this is important, your Honor, because the defendants and the
           7    plaintiffs at once are trying to have your Honor uphold the
           8    settlement and at the same time they're trying to disregard
           9    parts of the settlement that they don't like making it
11:47AM   10    impossible for people to know what their rights are even
          11    under the settlement.
          12                 Your Honor, in your order on December 19th, 2019,
          13    your preliminary approval order, you entered a preliminary
          14    injunction that barred any settlement class members from
11:48AM   15    bringing any new alleged class actions or asserting any
          16    released claims in any other action. Shortly after you did
          17    that, a bunch of class actions were filed in the Northern
          18    District of Illinois. They've all been consolidated in front
          19    of Judge Lee in matter 20 CV 2810, E.R. v. TikTok.
11:48AM   20                 Each of those complaints initially tried to abide
          21    by your preliminary injunction and they defined the class in
          22    those cases, which were all cases -- privacy cases against
          23    TikTok based on BIPA. They limited the class to Illinois
          24    residents ages 14 to 17. That's important because the class
11:48AM   25    here was children under 13. So those plaintiffs knew at the
           Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 16 of 21 PageID #:229820


           1    time or at least thought they knew that the release in this
           2    case included the BIPA claims and that your Honor's
           3    injunction barred anyone from bringing those claims.
           4                 We filed our objection on May 11th, 2020, where we
11:49AM    5    raised the issue of the broad release. On June 5th, 2020,
           6    both the plaintiffs -- well, the plaintiffs in their
           7    opposition explicitly stated that no, the BIPA claims are not
           8    released even despite the broad language in those claims.
           9    Exactly one week later, the plaintiffs in those cases in the
11:49AM   10    Northern District of Illinois filed a consolidated complaint
          11    and they changed the class definition to all children under
          12    18.
          13                 Now why is this important? Well, it's important,
          14    your Honor, because it's unclear to members of the settlement
11:49AM   15    class, including the Objector, whether or not -- what their
          16    rights are even under the settlement and what other claims
          17    they could be bringing or could not be bringing. The
          18    plaintiffs fault the Objector for not filing his own
          19    complaint but doing so would be in direct violation of your
11:50AM   20    Honor's order unless the plaintiffs and defendants say that
          21    it wouldn't be. And there's just no -- right now, there's no
          22    certainty as to what the -- what your Honor's order is and
          23    the plaintiffs and defendants are seemingly just trying to
          24    play games by trying to salvage the settlement where they can
11:50AM   25    and move forward with other litigation where they can all in
           Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 17 of 21 PageID #:229921


           1    hopes of having the settlement go forward but not really even
           2    looking at their own language that they put forward. So it's
           3    problematic and it demonstrates that the -- that the
           4    plaintiffs and the plaintiffs' counsel are not adequately
11:50AM    5    representing the class, which again provides grave problems
           6    for the settlement and is a reason that the settlement should
           7    not be approved.
           8                 Finally, your Honor, there's an issue of the
           9    defective notice program in this case which we set forth at
11:51AM   10    length in our brief. There was no direct notice provided to
          11    the class members and it's unclear and no one has explained
          12    why the defendant simply couldn't have direct messaged
          13    through their app to members of TikTok that this settlement
          14    had happened and that they could enforce their rights.
11:51AM   15                 Further, the fact is that the way TikTok works,
          16    it's able to identify people through facial recognition and
          17    show them videos and other materials that seemingly based on
          18    data that we've seen show people and videos just like the
          19    people watching them that they know who is watching these
11:51AM   20    videos and they have the technology to identify children that
          21    they believe or believe to be are under 13 and no effort was
          22    made.
          23                 But even if we put that technology aside, the fact
          24    is that the targeting in this case was completely wrong.
11:52AM   25    They -- they targeted parents of children under 18 where the
           Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 18 of 21 PageID #:230022


           1    parents use music apps, use social media, or use video apps
           2    and there's no explanation as to why the belief was that
           3    someone who has a child under 13 who uses TikTok themselves
           4    are heavy app users, be it TikTok or any other app, and why
11:52AM    5    traditional methods of notification weren't used. And the
           6    fact that there's such a small response, 1.5 percent, is
           7    indicative of the fact that either this settlement was too
           8    small for people to care or the fact that people didn't get
           9    notice.
11:52AM   10                 Further, the notice program failed to update class
          11    members of the changes in the schedule through the COVID
          12    orders as has been an issue in this case. What were the
          13    actual dates when objections were due, what were the actual
          14    dates of this hearing. That information was not being
11:53AM   15    updated on the site even though your Honor's order in
          16    December specifically required the parties to update the
          17    notice on the website. That's at Paragraph 14 of Docket 13.
          18    The notice had the wrong effective date of when
          19    people's claims -- the effective date of people's claims. It
11:53AM   20    cut off the effective date on May 6th even though the
          21    effective date has not run even as of this hearing, your
          22    Honor.
          23                 And finally as we raised, the original schedule set
          24    forth in the notice program improperly required the
11:53AM   25    objections to be put forth before the motion for approved --
           Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 19 of 21 PageID #:230123


           1    for final approval on the fee petition. And, your Honor, I
           2    want to make clear that in doing that, there was no attack on
           3    the court that the plaintiffs had said. This was a schedule
           4    that the plaintiffs proposed and at no point did anyone make
11:54AM    5    your Honor aware of the issue until it was raised in the
           6    objection. So for all these reasons, your Honor, the
           7    Objector submits that this case -- this case should not be
           8    approved and, you know, there should be further proceedings.
           9                 There were a couple of procedural issues that the
11:54AM   10    plaintiffs raised. One was class membership which we
          11    took -- we believe the initial objection satisfied the class
          12    membership but certainly through the declaration of the
          13    Objector have taken care of any questions whether or not the
          14    Objector and his son fit within the broad scope of -- the
11:54AM   15    broad definition of class membership here, that's (telephone
          16    interruption) the age of 13 and their parents, who used or
          17    registered the TikTok app before the effective date, which
          18    again, your Honor, has not yet run.
          19                 There also was a procedural issue related to
11:55AM   20    the -- related to whether or not the length of the brief --
          21    and, your Honor, we submit that given the issues in this
          22    case, the brief was succinct as it could be, we know it was
          23    lengthy, and ask for leave to have that -- our filing
          24    accepted nunc pro tunc to the date on which it was -- on
11:55AM   25    which it was filed.
           Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 20 of 21 PageID #:230224


           1                 Your Honor, do you want me to move right forward in
           2    intervention or do you want me to pause here?
           3                 THE COURT: I'm going to -- I want you to take a
           4    moment, look at your notes regarding intervention. I'm going
11:55AM    5    to ask you about that in a moment and then I'm going to hear
           6    from the plaintiffs and the defendants. I have a criminal
           7    case that -- due to this case running over, I'm going to take
           8    a break from this case and I'm going to take up my criminal
           9    case and then I'm going to come back with you all so my
11:55AM   10    Courtroom Deputy is going to put you on mute for a while. Go
          11    over your notes and then I would like you to stay on the line
          12    and I will expedite things as fast as I can and I thank you
          13    in advance for your patience.
          14                 I do have to have this criminal matter resolved and
11:56AM   15    I believe I can do that in fairly short order. It's not
          16    substantive. It has to do with some procedural matters
          17    regarding a trial that's going to proceed with COVID
          18    guidelines so it's not the substantive pretrial conference.
          19    So at this point, we're going to take a recess on the civil
11:56AM   20    case and we're going to switch over to the criminal case.
          21                 Gloria, could you mute this -- the attorneys on the
          22    line, please?
          23           (The Court turned his attention to other matters on his
          24    call, after which the following telephonic hearing was held
11:56AM   25    in open court:)
 Case: 1:20-cv-04699 Document #: 126-6 Filed: 03/01/21 Page 21 of 21 PageID #:230352


 1                              C E R T I F I C A T E
 2           I hereby certify that the foregoing is a transcript of
 3    telephonic proceedings before the Honorable John Robert
 4    Blakey on August 4, 2020.
 5
      /s/Laura LaCien                        August 11, 2020
 6    Official Court Reporter                      DATE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
